United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 12-1269
                                ___________

Stuart N. Auld,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Frankie Friend & Associates,            *
                                        * [UNPUBLISHED]
             Defendant,                 *
                                        *
Monica Hansen; Frank Tisby; Norm        *
Logan; Ann Doe, also known as           *
Annette Martinez; United States of      *
America; Gonzales Consulting            *
Services, Inc.; Williams Professional   *
Services, LLC; DOI Bureau of Land       *
Management; Unnamed & Unknown, *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: July 25, 2012
                              Filed: August 3, 2012
                               ___________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.
       Stuart Auld appeals the district court’s1 dismissal of the civil action he brought
after he was removed from his position with the Bureau of Land Management.
Although he asserted numerous claims under a variety of legal theories, he essentially
challenged the merits of his termination, and we conclude that he could not seek
review of that personnel action in the district court. See 5 U.S.C. §§ 4303, 7511-7513,
7701, 7703 (Civil Service Reform Act (CSRA) procedures for contesting removal,
including, for some service categories, appeal to Merit Systems Protection Board and
judicial review in Federal Circuit); United States v. Fausto, 484 U.S. 439, 446-50, 455
(1988) (discussing CSRA provisions for administrative and judicial review of
personnel actions, and exclusion of certain civil servants from such provisions);
Hastings v. Wilson, 516 F.3d 1055, 1058 (8th Cir. 2008) (de novo review).

      We also conclude that the district court did not err by denying Auld a default
judgment, see Fed. R. Civ. P. 12(b), by dismissing the action before a trial, see
Duncan v. Dep’t of Labor, 313 F.3d 445, 447 (8th Cir. 2002) (per curiam), or by
denying Auld leave to reassert his claims in light of proposed legislation, see Crest
Constr. II, Inc. v. Doe, 660 F.3d 346, 358 (8th Cir. 2011).

     Accordingly, we affirm the judgment. See 8th Cir. R. 47B. We deny Auld’s
motion to strike appellees’ brief.
                       ______________________________




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                          -2-